Exhibit 10.1

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is made as of April 20, 2020 (the
“Effective Date”), by and between American BriVision (Holding) Corporation, a
Nevada corporation (the “Company”) and the undersigned hereof (the “Investor”).

 

WHEREAS, pursuant to certain Securities Purchase Agreements dated [●] (the
“SPA”), the Company issued to the Investor certain convertible promissory note
for the aggregate principal amount of $[●] plus accrued interest expenses (the
“Original Note”);

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Company and the Investor desire to enter into a transaction (the “Exchange”)
wherein, in exchange of the Original Note, the Company shall issue to the
Investor such number of shares (“Shares”) of common stock, par value $0.001, of
the Company set forth on the signature page hereof, and the Warrant (the
“Warrant”) to purchase such number shares of common stock set forth on the
signature page hereof (the “Warrant Shares”) at an initial exercise price of
$5.00 per share exercisable three years after the issuance date, in the form
attached hereto as Exhibit A, the Warrant and the Shares are collectively
referred to as the “Securities”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Exchange; Forbearance. The closing (the “Closing”) of the Exchange will occur
on or before third Trading Day (or such later date as the parties hereto may
agree in writing) following the satisfaction or waiver of the conditions set
forth herein (such date, the “Closing Date”). From the date of this Agreement up
to and through 5:00 pm Eastern Standard time on the Closing Date, the Investor
shall take no action to enforce its rights under the Original Note. On the
Closing Date, subject to the terms and conditions of this Agreement, the
Investor and the Company shall exchange the Original Note for the Securities. At
the Closing, the following transactions shall occur:

 

1.1. On the Closing Date, the Company shall issue the Shares and deliver the
Warrant to the Investor. On the Closing Date, the Investor shall be deemed for
all purposes to have become the holder of record of the Shares and the Warrant,
irrespective of the date the Company delivers the Shares and Warrant to the
Investor.

 

1.2. Upon receipt of the Shares and Warrant in accordance with this Section 1.1,
all of the Investor’s rights under the Original Note shall be extinguished.
Within three Trading Days of the Closing, the investor shall deliver the
Original Note to the Company for cancellation.

 

1.3 It shall be a condition to the obligation of the Investor, on the one hand,
and the Company, on the other hand, to consummate the Exchange contemplated
hereunder that the other party’s representations and warranties contained herein
are true and correct on the Closing Date with the same effect as though made on
such date, unless waived in writing by the party to whom such representations
and warranties are made.

 



 

 

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:

 

2.1 Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company is not in violation nor default of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, and no claim, action or
proceeding of any kind has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.2 Authorization. This Agreement has been duly and validly authorized, executed
and delivered on behalf of the Company and shall constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby and thereby will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party or by which it is bound; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Company, provided Exchange Approval (as
hereinafter defined) is obtained in a timely manner.

 

2.3 Valid Issuance of the Shares and Warrant. The Shares and the Warrant when
issued and delivered in accordance with the terms of this Agreement, for the
consideration expressed herein, and the Warrant Shares when issued in accordance
with the terms of the Warrant, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.

 

2.4 Compliance With Laws. The Company has complied in all material respects with
all laws, rules, and regulations applicable to it and its business, and the
Company has not received notice of any such violation.

 

2.5 Consents; Waivers. No consent, waiver, approval or authority of any nature,
or other formal action, by any person or entity, not already obtained, other
than Exchange Approval, is required in connection with the execution and
delivery of this Agreement by the Company or the consummation by the Company of
the transactions provided for herein and therein.

 

2.6 Acknowledgment Regarding Investor’s Purchase of the Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the Exchange and the
transactions contemplated hereby and thereby and that the Investor is not: (i)
an officer or director of the Company; (ii) an “affiliate” of the Company (as
defined in Rule 144 promulgated under the Securities Act); or (iii) to the
knowledge of the Company, a “beneficial owner” of 4.99% or more of the shares of
Common Stock (as defined for purposes of Rule 13d-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”). The Company further acknowledges that
the Investor is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Exchange, this Agreement, any
other document or agreement delivered in connection herewith or therewith or the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Exchange, this Agreement, any other document or agreement delivered in
connection herewith or therewith or the transactions contemplated hereby and
thereby is merely incidental to the Investor’s acceptance of the Shares. The
Company further represents to the Investor that the Company’s decision to enter
into the Exchange has been based solely on the independent evaluation by the
Company and its representatives.

 

2

 

  

3. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

3.1. Authority. The Investor has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes the Investor’s valid and legally binding obligation,
enforceable in accordance with its terms. The Investor is authorized and
otherwise duly qualified to purchase and hold the Securities and to enter into
this Agreement.

 

3.2. Authorization. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby and thereby will not: (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party or by which it is bound; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Investor.

 

3.3.Regulation S Exemption, Non U.S Person. The Investor understands that the
Securities are being offered and sold to it in reliance on an exemption from the
registration requirements of the United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of the Investor to acquire the Securities. In this regard, the Investor
represents, warrants and agrees that:

 

(1) No Investor is a U.S. Person (as defined below). Status of Investor. The
Investor is a “non-US person” as defined in Regulation S. The Investor further
makes the representations and warranties to the Company set forth on Exhibit A.
Such Investor is not required to be registered as a broker-dealer under Section
15 of the Exchange Act and such Investor is not a broker-dealer, nor an
affiliate of a broker-dealer.

 

(2) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Investor was outside
of the United States.

 

(3) The Investor will not, during the period commencing on the date of issuance
of the Securities and ending on the end of the sixth month of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Securities in the United States, or to a U.S. Person for the account or
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation S.

 

(4) The Investor will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Securities only pursuant to registration under
the Securities Act or an available exemption therefrom and, in accordance with
all applicable state and foreign securities laws.

 

(5) The Investor has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 



3

 

 

(6) Neither the Investor nor any person acting on the Investor’s behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Persons with
respect to the Securities and the Investor and any person acting on its behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 

(7) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(8) Neither any Investor nor any person acting on the Investor’s behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Securities. The
Investor agrees not to cause any advertisement of the Securities to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Securities, except such advertisements that include
the statements required by Regulation S under the Securities Act, and only
offshore and not in the U.S. or its territories, and only in compliance with any
local applicable securities laws.

 

(9) The Investor has engaged in any “Directed Selling Efforts in the U.S.”, as
defined in Regulation S promulgated by the U.S. Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Securities Act”).

 

(10) The Investor acquires the Securities solely for its own account for the
purpose of investment and not with a view to or for sale in connection with a
distribution to anyone. The Investor has no present plan or intention to sell
the Securities in the United States or to a U.S. person at any predetermined
time, has made no predetermined arrangements to sell the Securities and is not
acting as a distributor of such securities.

 

3.4. No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

3.5. Ownership of Original Note. The Investor owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Original Note
free and clear of all rights and Liens (other than pledges or security interests
(x) arising by operation of applicable securities laws and (y) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Original Note to the Company free and
clear of any right or lien. Other than the transactions contemplated by this
Agreement, there is no outstanding, plan, pending proposal, or other right of
any person or entity to acquire all or any part of the Original Note or any
Securities of Common Stock issuable upon the delivery of the Issuance Notice and
corresponding deduction of the face amount of the Securities, or pursuant to the
terms of the Warrant.

 

3.6. Sophistication and Knowledge. The Investor and/or with its
representative(s) has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Securities. The Investor is not relying on the
Company with respect to the tax and other economic considerations of an
investment in the Securities, and the Investor has relied on the advice of, or
has consulted with, only the Investor’s own advisor(s).

 

4

 

  

3.7 Investment Experience. Such Investor acknowledges that the investment in the
Securities pursuant to this Agreement is a highly speculative investment and
that it can bear the economic risk and complete loss of such investment and has
such knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby. The Investor is not relying on the Company with respect to the tax and
other economic considerations of an investment in the Securities, and the
Investor has relied on the advice of, or has consulted with, only the Investor’s
own advisor(s).

 

3.8 Access to Information. The Investor, in making the decision to purchase the
Securities, has relied solely upon independent investigations made by it and/or
its representatives, if any. The Investor and/or its representatives during the
course of this transaction, and prior to the purchase of any Securities, has had
the opportunity to ask questions of and receive answers from the management of
the Company concerning the terms and conditions of the offering of the
Securities and to receive any additional information, documents, records and
books relative to its business, assets, financial condition, results of
operations and liabilities (contingent or otherwise) of the Company. The
Investor acknowledges that it understands that the Company publishes periodic
reports under the Securities Exchange Act of 1934 on the website of the
Securities and Exchange Commission (the “SEC”), which can be accessed at
www.sec.gov. Such Investor has read the Company’s periodic reports available
online and acknowledges that such information is sufficient for the Investor to
evaluate the risks of investing in the Securities. The Investor is not relying
on any disclosures concerning the Company made by the Company or any officer,
employee or agent of the Company, other than those contained in the public
reports filed by the Company with the SEC.

 

3.9 Lack of Liquidity. The Investor acknowledges that the purchase of the
Securities involves a high degree of risk and further acknowledges that it can
bear the economic risk of the purchase of the Securities, including the total
loss of its investment. The Investor has no present need for liquidity in
connection with its purchase of the Securities.

 

3.10 No Public Solicitation. The Investor is not subscribing for the Securities
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Investor
in connection with investments in securities generally.

 

3.11 Restricted Securities.

 

(1) The Investor understands that the Securities have not been registered under
the Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Investor’s
representations as expressed herein. The Investor understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Investor must hold the
Securities indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Investor acknowledges that the Company has no
obligation to register or qualify the Securities for resale. The Investor
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Investor’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor understands that this offering is not intended to be part
of the public offering, and that the Investor will not be able to rely on the
protection of Section 11 of the Securities Act.

 

5

 

  

(2) Such Investor acknowledges that such Investor is familiar with Rule 144 and
Rule 144A, of the rules and regulations of the Commission, as amended,
promulgated pursuant to the Securities Act (“Rule 144”), and that such person
has been advised that Rule 144 and Rule 144A, as applicable, permits resales
only under certain circumstances. Such Investor understands that to the extent
that Rule 144 or Rule 144A is not available, such Investor will be unable to
sell any Securities without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

 

(3) Each certificate representing the Securities and the Warrant shall be
endorsed with the following legends as well as any other legend required to be
placed thereon by applicable federal or state securities laws.:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. “

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. “

 

(4) The Investor consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities.

 

54. Additional Covenants

 

4.1. Blue Sky. The Company shall make all filings relating to the Exchange
required by Regulation D under the Securities Act and under applicable
securities or “blue sky” laws of the states of the United States following the
date hereof.

 

4.2. Fees and Expenses. Except as otherwise set forth in this Agreement, each
party to this Agreement shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Notwithstanding the foregoing, the Company will
reimburse the Investor for $10,000 in legal expenses upon execution of this
Agreement.

 

5. Miscellaneous

 

5.1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6

 

  

5.2. Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the Commonwealth of Pennsylvania, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Pennsylvania or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the Commonwealth of
Pennsylvania. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts sitting in or for Delaware County,
Pennsylvania, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

5.3. Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar overnight next
Trading Day delivery, or by email followed by overnight next Trading Day
delivery, to the address as provided for on the signature page to this
agreement.

 

5.4. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

 

5.5. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

5.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5.7. Survival. The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the
Shares.

 

6. Definitions. For purposes of this Agreement, the following words and terms
shall have the following meanings:

 

6.1 “Liens” means a lien, charge, pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

 



7

 

 

6.2. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

  

6.3. “Principal Market” means any of The New York Stock Exchange, the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq
Global Market, the OTCQB, the OTCQX, the OTC Pink or any other market operated
by the OTC Markets Group Inc. or any successors of any of these exchanges or
markets.

 

6.4. “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time) unless such day
is otherwise designated as a Trading Day in writing by the Investor or (y) with
respect to all determinations other than price determinations relating to the
Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

6.5. “Transaction Documents” means this Agreement, the Shares and all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

 

[SIGNATURES ON THE FOLLOWING PAGE]

  

8

 

   

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  COMPANY:       American BriVision (Holding) Corporation       By: /s/
Chihliang An     Name: Chihliang An      Title: Chief Financial Officer      
Address for Notices:       44370 Old Warm Springs Blvd.   Fremont, CA 94538

 

 

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  INVESTOR:       [●]       By:                                  Name: [●]    
Title: [●]      

Principal Amount of the Original Note: __________

 

Number of Shares of Common Stock to be received:____________1

 

Warrant to Purchase such number of share of Commons Stock: __________ 2

 

  

Address for Notices:

               

 

 

1 The number of Shares shall be the principal amount of the Original Note
divided by 70% of the average OTC closing price for the 15 trading days
preceding the Closing of the Exchange.

 

2 The number of Warrant Shares shall be the principal amount of the Original
Note divided by 70% of the average OTC closing price for the 15 trading days
preceding the Closing of the Exchange.

 

 

 

 

EXHIBT A

 

Form of Warrant

 

 

 



 